Fourth Court of Appeals
                                San Antonio, Texas
                                       August 9, 2016

                                    No. 04-15-00342-CV

                 VILLA DIJON CONDOMINIUM ASSOCIATION, INC.
                         and Implicity Management Company,
                                      Appellants

                                             v.

                            Mary WINTERS and Mila Cheatom,
                                      Appellees

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-CI-03926
                      Honorable John D. Gabriel, Jr., Judge Presiding


                                      ORDER
       Appellants' third motion for extension of time to file reply brief is hereby GRANTED.
Time is extended to August 16, 2016 with NO FURTHER EXTENSIONS.


       It is so ORDERED on August 9, 2016.

                                                  PER CURIAM


       ATTESTED TO: ________________________________
                    Keith E. Hottle
                    Clerk of Court